DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 12 is objected to because of the following informalities:  
As to Claim 12,
The phrase  “received output signal” on line 9 lacks clear antecedent basis as a received output signal was already recited on line 5.  It is suggested to recite “the received output signal.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 12,
The phrase “the comparison” on line 2 of the last paragraph is indefinite.  Applicant recites two previous comparisons, one on line 1 of the last paragraph and one on the second to last line of the second to last paragraph.  It is unclear which comparison applicant is referencing with the above phrase as this phrase can reasonably refer to either comparison.  As such, the above phrase is indefinite. 
As to Claims 14-17,
These claims stand rejected for incorporating and reciting the above rejected subject matter of claim 12, and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheller et al. (Scheller) (US 2010/0231202).
As to Claim 1,
Scheller discloses a sensor system for sensing a target wheel (14) having a plurality of targets (teeth and slots), the sensor system comprising: a sensor (12) configured to sense rotation of the target wheel and generate an output signal corresponding to the sensed rotation (Figure 1), (Paragraphs [0026], [0027]); and sensor circuitry (16), (20), (26), (30), (34), (40) configured  to receive the output signal from the sensor and detect at least one of the plurality of targets of the target wheel based on the output signal from the sensor (Figure 1), (Paragraphs [0005],[0006],[0011), the sensor circuitry including: a frequency estimator (34) configured to determine a frequency of the target wheel based on the received output signal (Paragraph [0027]), a selector (110) configured to: receive a common switching threshold associated with the plurality of targets of the target wheel as an input to the selector (output at 110a from 100a,100b and PEAKDAC); receive a corresponding individual switching threshold for a respective one of the plurality of targets of the target wheel as an input to the selector (output at 110b from 102a,102b and PEAKDAC); and selectively output the common switching threshold and the corresponding individual switching threshold, as a selector output signal, based on the determined frequency (Figure 2A / note the Low threshold offset enable (44) controls the switching of 110 and that signal (44) is based on the determined speed/frequency (Paragraph [0049]), wherein the selector outputs: the common switching threshold as the selector output signal in response to the determined frequency being less than a frequency threshold (Paragraph [0049], and outputs the corresponding individual switching threshold  in response to the determined frequency being greater than or equal to the frequency threshold (Paragraph [0049] / 
(Note: The common and individual threshold signals are disclosed by Scheller in Figure 2A because the threshold provided at 110a and 110b come from the detected peaks of the teeth and slots.  In any instance either PeakDac, 100a, 100b or PeakDac 102a, 102b can be considered an individual threshold for the moment in which the threshold is in response to any one of the peaks from PeakDac.  Furthermore, during continued use, the threshold from the other of PeakDac, 100a, 100b or PeakDac, 102a, 102b can be considered a common threshold because it is associated a plurality of the targets (teeth and slots) of the wheel as the threshold is based on the peaks from these targets.).
As to Claim 3,
Scheller discloses the sensor circuitry is further configured to identify individual targets of the plurality of targets of the target wheel (Figures 1, 2), (Paragraph [0030] / note that by holding the value of the positive and negative peaks, the tracking signal identifies individual targets because each peak corresponds to each tooth or valley).
As to Claim 4,

As to Claim 7,
Scheller discloses the corresponding individual switching threshold comprises: a rising-edge threshold for a rising edge of the respective one of the plurality of targets of the target wheel; and a falling-edge threshold for a falling edge of the respective one of the plurality of targets of the target wheel (Figure 6 / note the individual threshold must include the above threshold because it is based on PEAKDAC 72 which includes a rising and falling edge, and where the PEAKDAC signal is used as a threshold as seen in Figure 2A).
As to Claim 12,
Scheller discloses a sensor system for sensing a target wheel (14) having a plurality of targets (teeth and slots), the sensor system comprising: a sensor (12) configured to sense rotation of the target wheel and generate an output signal corresponding to the sensed rotation (Figure 1), (Paragraphs [0026], [0027]); and sensor circuitry (16), (20), (26), (30), (34), (40) configured  to receive the output signal from the sensor and detect at least one of the plurality of targets of the target wheel based on the output signal from the sensor (Figure 1), (Paragraphs [0005],[0006],[0011), the sensor circuitry including: a frequency estimator (34) configured to determine a frequency of the target wheel based on received output signal (Paragraph [0027]),  an individual edge threshold circuit (the PEAKDAC signal and the circuit that generates this 
(Note: The common and individual threshold signals are disclosed by Scheller in Figure 2A because the threshold provided at 110a and 110b come from the detected peaks of the teeth and slots.  In any instance either PeakDac, 100a, 100b or PeakDac 102a, 102b can be considered an individual threshold for the moment in which the threshold is in response to any one of the peaks from PeakDac.  Furthermore, during continued use, the threshold from the other of PeakDac, 100a, 100b or PeakDac, 102a, 102b can be considered a common threshold because it is associated a plurality of the targets (teeth and slots) of the wheel as the threshold is based on the peaks from these targets.).
As to Claim 14,
Scheller discloses the sensor circuitry is further configured to: identify individual targets of the plurality of targets of the target wheel (Figures 1, 2), (Paragraph [0030] / note that by holding the value of the positive and negative peaks, the tracking signal identifies individual targets because each peak corresponds to each tooth or valley).; and detect the at least one of the plurality of targets based on the output signal, at least one of the plurality of targets identified by the sensor circuitry, and at least one of the individual rising-edge threshold and the individual falling-edge threshold (Paragraph [0011] / note the detector output signal (84) is based on the sensor output signal, the identified targets by way of the PeakDac signal for example, and the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al. (Scheller) (US 2010/0231202) in view of Fernandez et al. (Fernandez) (US 2016/0208763).
As to Claim 5,
Scheller does not disclose the sensor circuitry comprises a tooth counter that is configured to count the individual targets of the plurality of targets to identify the individual targets of the plurality of targets.
Fernandez discloses the sensor circuitry comprises a tooth counter (354) that is configured to count the individual targets of the plurality of targets to identify the individual targets of the plurality of targets (Figure 3), (Paragraph [0010]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Scheller to include the sensor circuitry comprises a tooth counter that is configured to count the individual targets of the plurality of targets to identify the individual targets of the plurality of targets as taught by Fernandez in order to advantageously be able to identify when the wheel has made a full rotation and thus be able to better identify the absolute position of the wheel and be able to provide an RPM for the wheel of a vehicle.
As to Claim 15,
Scheller does not disclose the sensor circuitry comprises: a tooth counter that is configured to count the individual targets of the plurality of targets to identify the individual targets of the plurality of targets; or a phase estimator that is configured to estimate a phase of the target wheel to identify the individual targets of the plurality of targets.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Scheller to include the sensor circuitry comprises: a tooth counter that is configured to count the individual targets of the plurality of targets to identify the individual targets of the plurality of targets; or a phase estimator that is configured to estimate a phase of the target wheel to identify the individual targets of the plurality of targets as taught by Fernandez in order to advantageously be able to identify when the wheel has made a full rotation and thus be able to better identify the absolute position of the wheel and be able to provide an RPM for the wheel of a vehicle.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al. (Scheller) (US 2010/0231202) in view of LEPAGE et al. (LEPAGE) (US 2015/0268063).
As to Claim 6,
Scheller does not disclose the sensor circuitry comprises a phase estimator that is configured to estimate a phase of the target wheel to identify the individual targets of the plurality of targets.
LEPAGE discloses the sensor circuitry includes a tooth counter that is configured to counted the individual targets of the plurality of targets to identify the individual targets of the plurality of targets, and the sensor circuitry includes a phase estimator that is configured to estimate a phase of the target wheel to identify the individual targets of the plurality of targets 
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Scheller to include the sensor circuitry includes a phase estimator that is configured to estimate a phase of the target wheel to identify the individual targets of the plurality of targets as taught by LEPAGE in order to advantageously utilize a system that allows for the avoiding of desynchronization (Paragraph [0029]) and to therefore always ensure the system is properly detecting the rotating wheel and minimizing potential detection errors.
Claims 8, 9, 10, 16, 17, 18, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al. (Scheller) (US 2010/0231202) in view of Mialtu et al. (Mialtu) (US 2013/0293221).
As to Claims 8, 9, and 10,
Scheller discloses an individual maxima circuit (peak detector) configured to determine a corresponding individual maximum for a respective one of the plurality of targets of the target wheel based on the output signal from the sensor, wherein the corresponding individual switching threshold is determined based on the corresponding individual maximum for a respective one of the plurality of targets of the target wheel (Figures 1 and 2), (Paragraph [0030] / note the peaks correspond to each maximum (peak) for each target), the individual maxima circuit is configured to: determine a rising-edge maximum for a rising edge of the respective one of the plurality of targets of the target wheel; and determine a falling-edge maximum for a falling edge of the respective one of the plurality of targets of the target wheel (Figures 1, 2, 2A, 6 / note the PEAKDAC signal includes the determination of the peak or maximum rising and falling edge as seen in Figure 6), 

Mialtu discloses an average maxima circuit (circuit that determines the average maximum) configured to determine an average maximum of the plurality of targets of the target wheel based on the output signal from the sensor, wherein the common switching threshold is determined based on the average maximum of the plurality of targets of the target wheel (Paragraph [0034]-[0037] / note both methodologies can be utilized);  the sensor circuitry is further includes a minima circuit configured to: determine a common minimum of the plurality of targets of the target wheel; wherein the common switching threshold is determined  based on the average maximum and the common minimum (Paragraph [0034]-[0037] / note both methodologies can be utilized).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Scheller to include an average maxima circuit configured to determine an average maximum of the plurality of targets of the target wheel based on the output signal from the sensor, wherein the common switching threshold is determined based on the average maximum of the plurality of targets of the target wheel;  the sensor circuitry is further includes a minima circuit configured to: determine a common minimum of the plurality of targets of the target wheel; wherein the common switching threshold is determined based on the average 
As to Claims 16 and 17,
Scheller does not disclose the individual edge threshold circuit is configured to determine the individual rising-edge threshold of the rising edge of the at least one target based on the individual falling-edge threshold for the falling edge of the at least one target and an individual falling-edge threshold for a falling edge of a previous target of the plurality of targets of the target wheel, the individual edge threshold circuit is configured to interpolate between the individual falling-edge threshold for the falling edge of the at least one target and individual falling-edge threshold for the falling edge of the previous target of the plurality of targets.
Mialtu discloses the individual edge threshold circuit is configured to determine the individual rising-edge threshold of the rising edge of the at least one target based on the individual fall-edge threshold for the falling edge of the at least one target and an individual falling-edge for a falling edge of a previous target of the plurality of targets of the target wheel (Paragraphs [0034]-[0038]) and (Abstract), the individual edge threshold circuit is configured to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Scheller to include the individual edge threshold circuit is configured to determine the individual rising-edge threshold of the rising edge of the at least one target based on the individual falling-edge threshold for the falling edge of the at least one target and an individual falling-edge threshold for a falling edge of a previous target of the plurality of targets of the target wheel, the individual edge threshold circuit is configured to interpolate between the individual falling-edge threshold for the falling edge of the at least one target and individual falling-edge threshold for the falling edge of the previous target of the plurality of targets as taught by Mialtu in order to advantageously be able to determine optimal switching not just for each tooth but also for each edge (Paragraph [0038]) and thus ensure each tooth is properly detected by knowing when the tooth begins and ends, and in order utilize a predictive output switching threshold determination to provide improved phase accuracy while also better calibrating and compensating for run-out manufacturing and positioning tolerances between the sensor and the target wheel (Paragraphs [0025], [0026]). 
As to Claim 18,
Scheller discloses a sensor system for sensing a target wheel (14) having a plurality of targets (teeth and slots), the sensor system comprising: a sensor (12) configured to sense rotation of the target wheel and generate an output signal corresponding to the sensed rotation (Figure 1), (Paragraphs [0026], [0027]); and sensor circuitry (16), (20), (26), (30), (34), (40) configured  to 
Scheller does not disclose an average maxima circuit configured to determine an average maximum of the plurality of targets of the target wheel, a common threshold circuit configured to determine a common switching threshold associated with the plurality of targets of the target wheel based on the average maximum.
Mialtu discloses an average maxima circuit (circuit that determines the average maximum) configured to determine an average maximum of the plurality of targets of the target wheel, a common threshold circuit configured to determine a common switching threshold 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Scheller to include an average maxima circuit configured to determine an average maximum of the plurality of targets of the target wheel, a common threshold circuit configured to determine a common switching threshold associated with the plurality of targets of the target wheel based on the average maximum as taught by Mialtu in order to advantageously be able to determine the optimal thresholds for each tooth during at least one rotation of the target wheel (Paragraph [0033]), to utilize a optimum threshold determination that can have a lower memory requirement (Paragraph [0036]), and to provide the capability of dynamically deciding the best methodology is most appropriate given the application and conditions (Paragraph [0037]), and to advantageously be able to determine optimal switching not just for each tooth but also for each edge (Paragraph [0038]) and thus ensure each tooth is properly detected by knowing when the tooth begins and ends, and in order to provide improved phase accuracy while also better calibrating and compensating for run-out manufacturing and positioning tolerances between the sensor and the target wheel (Paragraph [0026]).
(Note: The common and individual threshold signals are disclosed by Scheller in Figure 2A because the threshold provided at 110a and 110b come from the detected peaks of the teeth and slots.  In any instance either PeakDac, 100a, 100b or PeakDac 102a, 102b can be considered an individual threshold for the moment in which the threshold is in response to any one of the peaks from PeakDac.  Furthermore, during continued use, the threshold from the other of PeakDac, 100a, 100b or PeakDac, 102a, 102b can be considered a common threshold because it 
As to Claims 23 and 24,
Scheller discloses the individual edge threshold circuit is configured to determine the individual rising-edge threshold for the rising edge of the at least one target and the individual falling-edge threshold for the falling edge of the at least one target based on: (a) the rising-edge maximum and the falling-edge maximum (Paragraph [0035] / note the individual edge threshold circuit determines the rising and falling edge thresholds based on the PEAKDAC signal).
Scheller does not disclose the sensor circuitry is further includes a minima circuit configured to: determine a common minimum of the plurality of targets of the target wheel; wherein the common switching threshold is determined based on the average maximum and the common minimum, the individual edge threshold circuit is configured to determine the individual rising-edge threshold for the rising edge of the at least one target and the individual falling-edge threshold for the falling edge of the at least one target based on: (a) the rising-edge maximum and the falling-edge maximum respectively, and (b) the individual minimum.
Mialtu discloses  the sensor circuitry is further includes a minima circuit configured to: determine a common minimum of the plurality of targets of the target wheel; wherein the common switching threshold is determined  based on the average maximum and the common minimum (Paragraph [0034]-[0037] / note both methodologies can be utilized), the individual edge threshold circuit is configured to determine the individual rising-edge threshold for the rising edge of the at least one target and the individual falling-edge threshold for the falling edge of the at least one target based on: (a) the rising-edge maximum and the falling-edge maximum (Paragraph [0035] / note the individual edge threshold circuit determines the rising and falling 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Scheller to include the sensor circuitry is further includes a minima circuit configured to: determine a common minimum of the plurality of targets of the target wheel; wherein the common switching threshold is determined based on the average maximum and the common minimum, the individual edge threshold circuit is configured to determine the individual rising-edge threshold for the rising edge of the at least one target and the individual falling-edge threshold for the falling edge of the at least one target based on: (a) the rising-edge maximum and the falling-edge maximum respectively, and (b) the individual minimum as taught by Mialtu in order to advantageously be able to determine the optimal thresholds for each tooth during at least one rotation of the target wheel (Paragraph [0033]), to utilize a optimum threshold determination that can have a lower memory requirement (Paragraph [0036]), and to provide the capability of dynamically deciding the best methodology is most appropriate given the application and conditions (Paragraph [0037]), and to advantageously be able to determine optimal switching not just for each tooth but also for each edge (Paragraph [0038]) and thus ensure each tooth is properly detected by knowing when the tooth begins and ends, and in order to provide improved phase accuracy while also better calibrating and compensating for run-out manufacturing and positioning tolerances between the sensor and the target wheel (Paragraph [0026]).
s 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al. (Scheller) (US 2010/0231202) in view of Mialtu et al. (Mialtu) (US 2013/0293221) as applied to claim 10 and in further view of Foletto et al. (Foletto) (US 2011/0298447).
As to Claim 11,
Scheller in view of Mialtu does not disclose the individual maxima circuit is configured to determine a plurality of maximum samples of the respective one of the plurality of targets of the target wheel: the rising-edge maximum are determined based a first comparison between maximum samples of the plurality of maximum samples; and the falling-edge maximum are determined based a second comparison between the maximum samples of the plurality of maximum samples.
Foletto discloses the individual maxima circuit is configured to determine a plurality of maximum samples of the respective one of the plurality of targets of the target wheel 100) (Figure 7 / note state signal 392); the rising-edge maximum are determined based a first comparison between maximum samples of the plurality of maximum samples; and the falling-edge maximum are determined based a second comparison between the maximum samples of the plurality of maximum samples (Figures 1, 7, 7a / note the comparator is comparing parts of the state signal to find the peak and that the edges (transitions) are found from the peak), (Paragraphs [0084], [0160], [0166]).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Scheller in view of Mialtu to include the individual maxima circuit is configured to determine a plurality of maximum samples of the respective one of the plurality of targets of the target wheel: the rising-edge maximum are determined based a first comparison between maximum samples of the plurality of maximum samples; and the falling-edge maximum are 
As to Claim 20,
Scheller in view of Mialtu does not disclose the individual edge maxima circuit is configured to determine a plurality of maximum samples of the respective one of the plurality of targets of the target wheel, wherein: the rising-edge maximum is determined based on a first comparison between maximum samples of the plurality of maximum samples, and the falling-edge maximum is determined based on a second comparison between the maximum samples of the plurality of maximum samples.
Foletto discloses the individual edge maxima circuit is configured to determine a plurality of maximum samples of the respective one of the plurality of targets of the target wheel (100) (Figure 7 / note state signal 392), wherein: the rising-edge maximum is determined based on a first comparison between maximum samples of the plurality of maximum samples, and the falling-edge maximum is determined based on a second comparison between the maximum samples of the plurality of maximum samples. (Figures 1, 7, 7a / note the comparator is comparing parts of the state signal to find the peak and that the edges (transitions) are found from the peak), (Paragraphs [0084], [0160], [0166]).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Scheller in view of Mialtu to include the individual edge maxima circuit is configured to determine a plurality of maximum samples of the respective one of the plurality of targets of the 
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858